                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION




UNITED STATES OF AMERICA,                        )   CASE NO. 1:05-CR-128
                                                 )
                                                 )
               Plaintiff,                        )   JUDGE DAN AARON POLSTER
                                                 )
       vs.                                       )
                                                 )   OPINION AND ORDER
ADELBERTO MARRERO,                               )
                                                 )
               Defendants.                       )


       Before the Court is Defendant Adelberto Marrero’s Motion to Reconsider, Doc #: 328.

Marrero seeks reconsideration of this Court’s denial of his Motion to Reduce or Modify a Term

of Imprisonment. Doc ##: 326, 327. Marrero argues his sentence should be reduced because he is

no longer considered a career offender. Doc #: 328 at 1. Marrero supports this contention by

arguing that under United States v. Malone, 646 F. App’x 454 (6th Cir. 2016) his aggravated

burglary conviction is no longer a crime of violence. Doc #: 328 at 2.

       Marrero fails to appreciate that Malone is no longer good law. In Malone, the Sixth

Circuit remanded an enhanced career offender sentence for reconsideration because the language

of the residual clause in the sentencing guideline is identical to the ACCA residual clause that

Johnson v. United States, 135 S. Ct. 2551 (2015) rendered void for vagueness. Malone, 646 F.

App’x at 457. The Supreme Court overruled Malone when it held that the sentencing guidelines

cannot be challenged for vagueness because the guidelines merely guide the district court’s

discretion. Beckles v. United States, 137 S. Ct. 886, 894 (2017).
       Marrero’s arguments have been fully addressed and resolved both by this Court and the

Sixth Circuit. Marrero is not entitled to a sentence reduction because his conviction for

aggravated burglary is a crime of violence. Accordingly, Defendant’s Motion to Reconsider,

Doc #: 328, is DENIED.

       IT IS SO ORDERED.

                                                     /s/ Dan Aaron Polster March 4, 2020
                                                     DAN AARON POLSTER
                                                     UNITED STATES DISTRICT COURT
